Dear Mr. Lancaster:
I am in receipt of your request for an Attorney General's opinion concerning the following:
Whether or not a non-certified employee who is on leave without pay from the Madison Parish School Board to pursue her Bachelor's degree may be employed by the School Board on a day-by-day basis as a substitute teacher during the time when she is on leave without pay?
At first glance, the prohibition invoked by your question is found in LSA-R.S. 42:63E of the Dual Office-Holding and Dual Employment Law which provides:
No person holding a full-time appointive office or full-time employment in the government of this state or of a political subdivision thereof shall at the same time hold another full-time appointive office or full-time employment in the government of the state of Louisiana, in the government of a political subdivision thereof, or in a combination of these.
L.A.-R.S. 42:62(4)  (5) define "full-time" and "part-time" employment as follows:
      (4) "Full time" means the period of time which a person normally works or is expected to work in an appointive office or employment and which is at least seven hours per day of work and at least thirty-five hours per week of work.
      (5) "Part time" means the period of time which a person normally works or is expected to work in an appointive office or employment which is less than the number of hours of work defined in this Section as full time.
In the present situation, provided the teacher-in-question works less than thirty-five hours per week, there is no violation of the Dual Office Holding Laws.
I hope this opinion has sufficiently addressed your concerns. If I can be of further assistance please let me know.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
 BY: _____________________________ BETH CONRAD LANGSTON ASSISTANT ATTORNEY GENERAL
RPI/BCL/sc